Citation Nr: 1544871	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia.  

2.  Entitlement to service connection for a bilateral shoulder condition.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.  

5.  Entitlement to service connection for a right ankle condition.  

6.  Entitlement to service connection for a sleeping disorder with insomnia.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for degenerative arthritis of the bilateral hips.  

9.  Entitlement to service connection for Achilles heel problems.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.  

12.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy with sciatic nerve involvement.  

13.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement.  

14.  Entitlement to an initial disability rating in excess of 20 percent for urinary dysfunction.  

15.  Entitlement to a compensable initial disability rating for erectile dysfunction.  

16.  Entitlement to a compensable initial disability rating for degenerative joint disease (DJD) of the left ankle.  

17.  Entitlement to a compensable initial disability rating for a right great toe injury.  

18.  Entitlement to a compensable initial disability rating for limited motion of right long finger status post right hand contusion.  

19.  Entitlement to a compensable initial disability rating for limited motion of right finger status post right hand contusion.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) from January 2013 and February 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Huntington, West Virginia, respectively.  

Specifically, the February 2014 RO decision denied the Veteran's claims of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia.  Subsequently, in March 2014, the Veteran submitted a notice of disagreement (NOD) with the February 2014 RO decision.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the above issues were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  Therefore, the issues of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for right carpal tunnel syndrome and right ulnar neuropathy have been raised by the record in an August 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his claimed in-service stressors are related to his in-service fear of hostile military activity, consistent with the circumstances of his military service, and the stressors are adequate to support his diagnosis of PTSD.  

2.  The Veteran's current degenerative arthritis of the bilateral hips did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  

3.  The Veteran does not have a current Achilles heel problem which had onset during active service or which is otherwise etiologically related to active service.  

4.  The Veteran does not have a diagnosis of hypertension which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service.  

5.  For the entire period on appeal, the Veteran's service-connected degenerative arthritis of the lumbar spine has been manifested by chronic pain; limited motion no worse than forward flexion to 5 degrees, extension to 0 degrees (representative of favorable ankylosis of extension), right and left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees; and IVDS without incapacitating episodes.  

6.  For the entire period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderate neuralgia or moderate incomplete paralysis of the sciatic nerve.  

7.  For the entire period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

8.  Resolving reasonable doubt in favor of the Veteran, his urinary dysfunction has been manifested by voiding dysfunction and urine leakage which requires the wearing of absorbent materials which must be changed two to four times per day for the entire period on appeal.  

9.  For the entire period on appeal, the Veteran has experience erectile dysfunction without deformity of the penis.  

10.  For the entire period on appeal, the Veteran's degenerative joint disease (DJD) of the left ankle has been manifested by normal range of motion, including left ankle plantar flexion to 45 degrees or greater (without objective evidence of painful motion) and left ankle plantar dorsiflexion to 20 degrees or greater (without objective evidence of painful motion), without ankylosis.  

11.  For the entire period on appeal, the Veteran's right great toe injury has been manifested by normal extension, without moderate injury or other related foot conditions.  

12.  For the entire period on appeal, the Veteran's right long finger status post right hand contusion, has been manifested by an absence of limitation of motion.  

13.  For the entire period on appeal, the Veteran's right ring finger status post right hand contusion, has been manifested by limited motion, namely a gap of less than 1 inch (2.5 cm) between the fingertips of the long finger on the right hand and the proximal transverse crease of the palm, and evidence of painful motion beginning at a gap of less than one inch (2.5 cm).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).  

2.  The criteria for service connection for degenerative arthritis of the bilateral hips have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for Achilles heel problems have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  

6.  The criteria for an initial disability rating in excess of 20 percent for right lower extremity radiculopathy with sciatic nerve involvement have not been for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC 5242, 4.124a, DC 8720 (2015).  

7.  The criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement have not been for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC 5242, 4.124a, DC 8520 (2015).  

8.  The criteria for an initial disability rating of 40 percent for urinary dysfunction have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5242, 4.115a-b, DC 7542 (2015).  

9.  The criteria for a compensable initial disability rating for erectile dysfunction have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5242, 4.115b, DC 7522 (2015).  

10.  The criteria for a compensable initial disability rating for degenerative joint disease (DJD) of the left ankle have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015).  

11.  The criteria for a compensable initial disability rating for a right great toe injury have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2015).  

12.  The criteria for a 10 percent initial disability rating for limited motion of right long finger status post right hand contusion have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5229 (2015).  

13.  The criteria for a compensable initial disability rating for limited motion of right ring finger status post right hand contusion have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in December 2011.  The Veteran's increased rating claims on appeal arise from his continuing disagreement with the initial disability ratings assigned following the grant of service connection for his respective disabilities.  The Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claims on appeal.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was provided with relevant examinations in February 2012 and December 2012, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's disabilities for which he is seeking increased ratings since he was last examined in February 2012.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hearing loss, tinnitus, and epilepsies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - PTSD  

The Veteran claims entitlement to service connection for posttraumatic stress disorder (PTSD).  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.125(a) (2015).  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  38 C.F.R. § 3.304(f)(3), revised in July 2010, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of PTSD or another psychiatric disorder.  Physical examinations at service enlistment in August 1987 and service discharge in September 1992 each document normal clinical psychiatric evaluations, and the Veteran did not endorse any mental health problems within concurrent reports of medical history.  Service personnel records document that the Veteran served aboard the USS Seattle from July 1990 to October 1992.  

The Veteran was first afforded a VA psychiatric examination in December 2012.  At that time, the Veteran reported several stressors related to his active service while onboard the USS Seattle.  First, he reported an instance when a helicopter delivered two dead soldiers and he was directly involved in the transfer of the bodies.  Second, the Veteran reported witnessing a sailor fall between two ships that were trying to dock with each other, after which the sailor was never found.  Third, the Veteran reported witnessing a sailor pulled under the water by the anchor chain, after which the sailor was never found.  Finally, the Veteran reported that at least twice a week his ship came under enemy missile fire, requiring him and other soldiers to go to general quarters, and that during these attacks he felt intense fear for his life due to hostile military or terrorist activity.  

Following the examination, the VA examiner documented Axis I diagnoses of PTSD, alcohol abuse, and depression.  Although the examiner noted that Veteran's reported stressors were adequate to support the Veteran's PTSD diagnosis, he also noted that the first three stressors were not related to a fear of hostile military or terrorist activity, because the Veteran's primary response was helplessness and horror rather than fear of hostile military or terrorist activity.  Significantly, however, the examiner also found that the Veteran had been exposed to a traumatic event where he experienced, witnessed, or was confronted with an event that involved actual or threatened death, or serious injury, or a threat to the physical integrity of self or others, and that the Veteran's response involved intense fear, helplessness, or horror.  Moreover, the Board notes that this is precisely how "fear of hostile military or terrorist activity" is defined within the pertinent regulation.  See 38 C.F.R. § 3.304(f)(3).  

Therefore, the Board resolves any reasonable doubt in favor of the Veteran and finds that he has a current diagnosis of PTSD rendered by a qualified VA mental health professional; in-service stressors related to his fear of hostile military or terrorist activity which are consistent with the places, types, and circumstances of service and satisfactorily established by his consistent and credible lay testimony; and PTSD symptoms which have been medically related to the reported in-service stressors by a qualified VA mental health practitioner.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and that service connection is warranted for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Bilateral Hips

The Veteran also claims entitlement to service connection for degenerative arthritis of the bilateral hips.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of a bilateral hip disorder, including arthritis.  Physical examinations at service enlistment in August 1987 and service discharge in September 1992 each document normal clinical evaluations of the musculoskeletal system and lower extremities, and the Veteran did not endorse any related problems within concurrent reports of medical history.  

Post-service private treatment records from October 2008 document a normal x-ray of the Veteran's left hip.  The Veteran was afforded a VA examination in February 2012, at which time he was first diagnosed with bilateral hip degenerative arthritis.  

Notably, there is no persuasive evidence that the current bilateral hip degenerative arthritis first manifested during active service or within one-year of service discharge; therefore, the regulations regarding presumptive service connection for chronic disease are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, post-service medical treatment records do not document bilateral hip degenerative arthritis until February 2012, nearly twenty years after the Veteran's discharge from active service.  The absence of any related medical evidence for such an extended period after active service weighs against a finding that the Veteran's claimed bilateral hip condition had onset during active service or was continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent evidence which relates the Veteran's current bilateral hip degenerative arthritis to his active service.  The Board acknowledges that the Veteran is competent to report observable symptoms, see Layno, supra; however, he is not competent to provide an etiological opinion linking his degenerative arthritis of the bilateral hips to active service.  See Jandreau, supra.  Such a determination requires complex orthopedic expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between his current degenerative arthritis of the bilateral hips and active service, the Board finds that such statements are of little probative value.  

In conclusion ,the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for degenerative arthritis of the bilateral hips, as there is no competent evidence of a nexus to active service.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.C.  Service Connection - Achilles heel

The Veteran also claims entitlement to service connection for an Achilles heel problem and hypertension.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of an Achilles heel disorder.  Physical examinations at service enlistment in August 1987 and service discharge in September 1992 each document normal clinical evaluations of the musculoskeletal system and lower extremities, and the Veteran did not endorse any related problems within concurrent reports of medical history.  

The Veteran was afforded a VA examination in February 2012.  Following a thorough examination, the VA examiner stated that there was no Achilles diagnosis warranted; therefore, it was less likely as not that the Veteran's claimed Achilles condition was related to his active service.  

Significantly, there is no competent evidence which relates a current Achilles hell problem to the Veteran's active service.  The Board acknowledges that the Veteran is competent to report observable symptoms, see Layno, supra; however, he is not competent to diagnosis a complex medical condition involving his Achilles heel or to provide an etiological opinion linking such a condition to active service.  See Jandreau, supra.  Such a determination requires complex orthopedic expertise that the Veteran fails to possess.  

Therefore, in the absence of competent and credible evidence which establishes a current Achilles heel disability, service connection is not warranted.  Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.D.  Service Connection - Hypertension

Finally, the Veteran also claims entitlement to service connection for hypertension.  

The Board notes that cardiovascular-renal disease, to include hypertension, is a chronic disease entitled to presumptive service connection if manifested to a compensable degree of at least 10 percent within one year after service.  38 C.F.R. § 3.309(a).  Further, if the disease is shown in service (or within the presumptive period) subsequent manifestations of the same chronic disease at any later date, however remote, are also service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Hypertension for VA purposes is established if the diastolic blood pressure is 90mm or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of hypertension.  Physical examinations at service enlistment in August 1987 and service discharge in September 1992 each document normal clinical evaluations, including blood pressure readings, and the Veteran specifically denied high blood pressure within concurrent reports of medical history.  

The Veteran was afforded a VA examination in February 2012.  Following a thorough examination, the VA examiner stated that the Veteran did not have a current diagnosis of hypertension.  Similarly, a private treatment record from February 2015 documents that the Veteran does not have a history of hypertension.  

The Board acknowledges that the Veteran is competent to report observable symptoms, see Layno, supra; however, he is not competent to diagnosis hypertension or to provide an etiological opinion linking such a condition to active service.  See Jandreau, supra.  Therefore, in the absence of competent and credible evidence which establishes a current diagnosis of hypertension which is related to the Veteran's active service, service connection is not warranted.  Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, supra.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the applicability of staged ratings herein; however, none are warranted based upon the evidence of record.  


III.A.  Initial Rating - Lumbar Spine  

The Veteran's service-connected degenerative arthritis of the lumbar spine is rated as 40 percent disabling from October 20, 2011, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Finally, a maximum schedular 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

Notably, the General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Veteran is already separately service-connected for bilateral lower extremity radiculopathy, urinary dysfunction, and erectile dysfunction associated with his lumbar spine disability; therefore to the extent that the evidence of record relates to these separately service-connected disabilities, the Board will consider each separately below.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The Veteran was afforded a VA spine examination in February 2012, at which time the examiner diagnosed thoracolumbar degenerative arthritis with lumbar IVDS.  The Veteran reported constant flare-ups of back pain.  Upon physical examination, initial range of motion testing revealed the following:  forward flexion to 10 degrees (with pain at 5 degrees), extension to 0 degrees (with pain at 0 degrees), right and left lateral flexion to 15 degrees (with pain at 15 degrees and 5 degrees, respectively), right lateral rotation to 20 degrees (with pain at 15 degrees), and left lateral rotation to 25 degrees (with pain at 10 degrees).  Upon repetition, the Veteran displayed forward flexion to 5 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  The examiner documented functional impairment including less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing, and/or weight bearing, localized tenderness/pain to palpation, and guarding or muscle spasm resulting in abnormal gait.  Muscle strength was normal (except some diminished strength upon right knee extension) without atrophy; reflex and sensory testing were also normal.  The examiner noted that there was IVDS without incapacitating episodes.  The Veteran reported constant use of a brace and a cane.  Other noted related conditions included surgical scars, none of which were painful or unstable, and x-ray findings of arthritis with vertebral fracture resulting in a 15 to 20 percent loss in height.  Finally, the examiner noted that the Veteran's lumbar spine disability resulted in functional impact upon his ability to work in that he was unable to bend or lift objects due to severe pain.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine for the entire period on appeal.  

In order to warrant an increased 50 or 100 percent disability rating, the Veteran must experience unfavorable ankylosis of the entire thoracolumbar spine or the entire (thoracolumbar and cervical) spine, respectively.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the February 2012 VA examination or at any other time during the appeal period.  

The Board acknowledges that unfavorable ankylosis is defined as "a condition in which . . . the entire thoracolumbar spine or the entire spine is fixed in flexion or extension" and that the Veteran's thoracolumbar extension was recorded as 0 degrees during the February 2012 VA examination.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242, Note 5.  A finding of unfavorable ankylosis also requires, in addition to fixed flexion or extension, "one of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Id.  The evidence of record does not indicate the Veteran suffers from one of these issues as a result of his thoracolumbar spine being fixed in extension.  As such, the Board finds that the Veteran's extension of the thoracolumbar spine to 0 degrees evidences only favorable ankylosis, which is contemplated by the currently assigned 40 percent disability rating.  Id.  

Additionally, the provisions for evaluating IVDS are also not for application because although the February 2012 VA examiner documented the presence of IVDS, there is no evidence of any incapacitating episodes with bed rest prescribed by a physician as a result of the Veteran's IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

As above, the Veteran is competent to report his observable symptoms, including constant, chronic back pain.  See Layno, supra.  The probative and detailed findings of the February 2012 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's limited thoracolumbar range of motion, with complaints of painful motion that is contemplated by the assigned 40 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 40 percent for any period on appeal.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Initial Rating - Bilateral Lower Extremity Radiculopathy  

The Veteran also claims entitlement to an initial disability rating in excess of 20 percent for right and left lower extremity radiculopathy with sciatic nerve involvement.  

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are each rated as 20 percent disabling under DCs 5242-8720 and 5242-8520, indicating degenerative arthritis of the spine resulting in moderate neuralgia of the sciatic nerve and moderate incomplete paralysis of the sciatic nerve, respectively.  See 38 C.F.R. § 4.124a, DCs 8520, 8720 (2015).  

Pursuant to DC 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a, DC 8520.When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

Turning to the evidence of record, the Veteran was afforded a relevant VA examination in February 2012.  At that time, the examiner documented a diagnosis of bilateral radiculopathy with symptoms including severe constant pain and severe numbness, as well as decreased strength, and an inability to raise the legs without pain.  The examiner identified the nerve root involved as the sciatic nerve and noted that the severity of radiculopathy was moderate bilaterally.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs against an initial disability rating in excess of 20 percent for right and left lower extremity radiculopathy with sciatic nerve involvement for the entire period on appeal.  

The Board affords great probative value to the competent and objective findings contained within the February 2012 VA examination report, wherein the severity of the Veteran's bilateral radiculopathy with sciatic nerve involvement was documented as moderate.  Thus, according to DC 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis of the Veteran's radiculopathy of the sciatic nerve.  38 C.F.R. § 4.1241, DC 8512.  To the extent that the Veteran's right lower extremity radiculopathy has been previously rated under DC 8720, for moderate neuralgia of the sciatic nerve, the Board notes it has considered whether an increased rating is warranted for either lower extremity radiculopathy under DC 8520 for paralysis of the sciatic nerve, DC 8620 for neuritis of the sciatic nerve, or DC 8720 for neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  However, a rating in excess of 20 percent for each lower extremity radiculopathy is not warranted, as the evidence does not document more than moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve for any period on appeal.  Id.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent for the Veteran's bilateral lower extremity radiculopathy for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for right and left lower extremity radiculopathy with sciatic nerve involvement, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.C.  Initial Rating - Urinary Dysfunction  

The Veteran also claims entitlement to an initial disability rating in excess of 20 percent for urinary dysfunction.  

The Veteran's urinary dysfunction, associated with his degenerative arthritis of the lumbar spine, is rated as 20 percent disabling under DC 5242-7542, indicating degenerative arthritis of the spine resulting in neurogenic bladder.  See 38 C.F.R. § 4.116, DC 7542 (2015).  

Pursuant to DC 7542, neurogenic bladder is to be rated according to that portion of the rating schedule which addressed voiding dysfunction, under diseases of the genitourinary system.  38 C.F.R. § 4.115b, DC 7542 (2015).  Thereunder, the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Regarding urine leakage (including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  A 40 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  Id.  Finally, a maximum schedular 60 percent disability rating is warranted for a condition which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

Regarding urinary frequency, a 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A maximum schedular 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Id.  

Regarding obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  

Upon VA examination in February 2012, the examiner documented that the Veteran's service-connected lumbar spine disability resulted in voiding dysfunction, specifically urine leakage, which required the wearing of absorbent materials which must be changed 2 to 4 times per day.  There was no use of an appliance required or increased urinary frequency.  The Veteran's daytime voiding interval was between 1 to 2 hours and awoke 3 to 4 times per night to void.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs in favor of an initial disability rating of 40 percent urinary dysfunction for the entire period on appeal.  

In particular, the competent and objective findings contained within the February 2012 VA examination report document that the Veteran's voiding dysfunction and urine leakage required him to wear absorbent materials which must be changed 2 to 4 times per day.  Thus, according to DC 7542, a 40 percent disability rating is warranted for the entire period on appeal.  Id.  However, a rating in excess of 40 percent for urinary dysfunction is not warranted for any period on appeal, as the evidence does not document the use of an appliance or absorbent materials which must be changed more than 4 times per day.  Id.  

In conclusion, resolving any reasonable doubt in favor of the Veteran, the preponderance of the evidence is in favor of an increased initial 40 percent disability rating for urinary dysfunction for the entire period on appeal, and to that extent, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.D.  Initial Rating - Erectile Dysfunction  

The Veteran also claims entitlement to a compensable initial disability rating for erectile dysfunction, which is currently rated as noncompensable, or 0 percent disabling, under DC 7522, regarding deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  The Veteran is also in receipt of a separate award of special monthly compensation (SMC) due to loss of use of a creative organ as a result of his erectile dysfunction.  38 C.F.R. § 3.350 (2015).  

Pursuant to DC 7522, deformity of the penis, with loss of erectile power, warrants a 20 percent disability rating.  Id.  Additionally, a note to DC 7522 indicates that entitlement to SMC under 38 C.F.R. § 3.350 should also be considered, see id.; however, as discussed above, the Veteran is already in receipt of SMC for loss of use of a creative organ due to his erectile dysfunction.  

As noted above, although the rating schedule does not provide a zero percent evaluation for DC 7522, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Private treatment records from August 2010 document the Veteran's complaint of erectile dysfunction, with an essentially normal genitourinary examination and a negative urinalysis.  Subsequent private treatment records from October 2013 likewise document a follow up of the Veteran's erectile dysfunction, with normal examination and negative urinalysis.  

Upon VA examination in February 2012, the VA examiner diagnosed erectile dysfunction which was related to the Veteran's lumbar spine disability.  The examiner noted that the Veteran was unable to achieve an erection without medication.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for erectile dysfunction for the entire period on appeal.  

Notably, under DC 7522, a compensable 20 percent disability rating is the only available disability rating, and the criteria require deformity of the penis, with loss of erectile power.  Id.  (emphasis added); cf. Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  While the evidence above documents the Veteran's ongoing erectile dysfunction, there is no evidence that he has exhibited deformity of the penis at any time during the appeal period.  As such, a compensable disability rating is not warranted under DC 7522.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign a compensable disability rating for the Veteran's erectile dysfunction for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.E.  Initial Rating - Left Ankle DJD  

The Veteran also seeks entitlement to a compensable initial disability rating for DJD of his left ankle, which is rated as noncompensable, or 0 percent disabling, under DC 5271, regarding limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle.  Id.  A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle.  Id.  

Upon VA examination in February 2012, the VA examiner diagnosed left ankle degenerative arthritis.  The Veteran did not report any related flare-ups.  Upon physical examination, range of motion findings were documented as follows: left ankle plantar flexion to 45 degrees or greater (without objective evidence of painful motion) and left ankle plantar dorsiflexion to 20 degrees or greater (without objective evidence of painful motion); there was no additional loss in range of motion upon repetition.  There was no pain or tenderness to palpation, and muscle strength was normal, without laxity.  There was no ankylosis, additional conditions, joint replacement surgery, or related physical findings, although the examiner did document constant use of a cane and x-ray evidence of left ankle degenerative arthritis.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for his left ankle degenerative arthritis for the entire period on appeal.  

As noted above, although the rating schedule does not provide a zero percent evaluation for DC 5271, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In this instance, the probative and objective findings of the February 2012 VA examiner document normal motion of the Veteran's left ankle, without pain.  As such, a compensable rating is not warranted under DC 5271.  See also 38 C.F.R. § 4.59; Mitchell, supra.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign a compensable disability rating for the Veteran's left ankle DJD for the entire period on appeal.  There has been no objective finding of ankylosis of the left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for left ankle DJD, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.F.  Initial Rating - Right Great Toe  

The Veteran also seeks entitlement to a compensable initial disability rating for a right great toe injury, which is rated as noncompensable, or 0 percent disabling, under DC 5284, regarding other foot injuries.  See 38 C.F.R. § 4.71a, DC 5284.  

Under DC 5284 a 10 percent disability rating is warranted for moderate disability, a 20 percent disability rating is warranted for moderately severe disability, a 30 percent disability rating is warranted for severe disability, and a maximum schedular 40 percent disability is warranted for actual loss of use of the foot.  Id.  

The words "moderate," "moderately severe," and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

By analogy, the Board has considered that in the context of SMC, VA regulations define loss of use of a foot as "when no effective function remains other than that which would be equally well served by an amputation . . . [and] use of a suitable prosthetic appliance."  38 C.F.R. § 4.63 (2015).  The determining factor is the "actual remaining function of the . . . foot, whether the acts of . . .balance and propulsion, etc., . . . could be accomplished equally well by an amputation stump with prosthesis."  Id.  Conditions that will be considered as the loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes.  38 C.F.R. § 4.63(a)-(b).  

Upon VA examination in February 2012, the VA examiner diagnosed the Veteran's right toe condition status post a crushing injury.  Upon physical examination, the Veteran exhibited full extension of his great toe, with no other related foot injuries, and no impact upon his ability to work.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for a right great toe injury for the entire period on appeal.  

As noted above, although the rating schedule does not provide a zero percent evaluation for DC 5284, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In this instance, the probative and objective findings of the February 2012 VA examiner document normal motion of the Veteran's great toe, without other related foot conditions.  As such, a compensable rating is not warranted under DC 5284.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign a compensable disability rating for the Veteran's right great toe injury for the entire period on appeal.  To the extent that the examiner also diagnosed the Veteran with hammer toes, he later noted that this condition did not affect the Veteran's right great toe which is currently on appeal.  Additionally, there has been no objective finding of another related foot condition; therefore, DCs 5276-5283 are not for application.  See 38 C.F.R. § 4.71a, DCs 5276-5283.  The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for a right great toe injury, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.G.  Initial Ratings - Right Long & Right Ring Fingers  

Finally, the Veteran also seeks entitlement to compensable initial disability ratings for limited motion of his right long and ring fingers status post right hand contusion, which are currently rated as noncompensable, or 0 percent disabling, under DCs 5229 and 5230, regarding limitation of motion of the long and ring fingers.  See 38 C.F.R. § 4.71a, DCs 5229-30.  

Under DC 5229, a noncompensable disability rating is warranted for limitation of motion of the long finger with a gap of less than 1 inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  A 10 percent disability rating is warranted for limitation of motion of the long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

Under DC 5230, a noncompensable disability rating is warranted for any limitation of motion of the ring finger.  Id., DC 5230.  

Note 2 under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 2.  

Note 3 under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the long and ring fingers:  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint of proximal thereto.  Id., Note 3.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  Id.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  

Upon VA examination in February 2012, the VA examiner diagnosed the Veteran's injury status post right hand contusion.  The Veteran reported flare ups resulting in decreased grip in his dominant right hand.  Upon physical examination, the Veteran displayed limitation of motion or painful motion in his index and long fingers on the right hand.  There was a noted gap of less than 1 inch (2.5 cm) between the fingertips of the index and long fingers on the right hand and the proximal transverse crease of the palm, and evidence of painful motion beginning at a gap of less than one inch (2.5 cm).  There was no limitation of extension of evidence of painful motion for the index or long fingers.  There was no additional loss of range of motion upon repetition.  The examiner noted functional loss including less movement than normal in the right thumb, index, and long fingers, and pain on movement in the index and long fingers on the right hand.  There was no pain or tenderness upon palpation and muscle strength testing was slightly reduced in the right hand; however, there was no ankylosis.  The examiner documented scars related to his diagnosed condition, but he indicated the scars were neither painful nor unstable.  The Veteran did not use any assistive devices, and he reported functional impact due to decreased grip in his right hand.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for limited motion of his right ring finger status post right hand contusion for the entire period on appeal; however, resolving any reasonable doubt in favor of the Veteran, an 10 percent initial disability rating is warranted for his painful limited motion of his right long finger status post right hand contusion for the entire period on appeal.  

The Board affords great probative value to the probative and objective findings of the February 2012 VA examiner.  Notably, the Veteran did not exhibit any limitation of motion in his right ring finger, and in any event, as noted above, a noncompensable disability rating is awarded for any limitation of motion of the ring finger.  See 38 C.F.R. § 4.71a, DC 5230.  Therefore, the Veteran's claim of entitlement to a compensable disability rating for limited motion of his right ring finger status post right hand contusion is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

Additionally, to the extent the VA examiner documented limitation of motion regarding the Veteran's index finger, the Board notes that he is not currently service-connected for such a disability, and it is not before the Board on appeal.  

However, regarding his service-connected right long finger, upon physical examination, the Veteran exhibited limited motion, namely a gap of less than 1 inch (2.5 cm) between the fingertips of the long finger on the right hand and the proximal transverse crease of the palm, and evidence of painful motion beginning at a gap of less than one inch (2.5 cm).  Although the Veteran did not display limitation of motion which would entitle him to an increased 10 percent disability rating under DC 5229, the Board is mindful that the Veteran did display painful limited motion of the right index finger upon examination, and that the evaluation of painful motion as limited motion applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, supra.  Thus, affording the Veteran the benefit of the doubt, the Board finds that his painful motion in his right index finger is entitled to a 10 percent disability rating under DC 5229, the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  To that extent only, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular/TDIU Consideration  

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's disabilities of the lumbar spine (with urinary and erectile dysfunction), bilateral lower extremities, left ankle, right great toe, and right long and ring fingers.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's disabilities on appeal for the entire rating period.  In other words, the Veteran does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, the Veteran has not exhibited other related factors such as marked interference with employment or frequent periods of hospitalization attributable to such symptomatology.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's various disabilities discussed above for the entire period on appeal, and remand for extraschedular consideration is not required.  

Finally, the evidence does not indicate that the Veteran's various disabilities discussed above have rendered him unemployable.  To the extent that the Veteran reported or the VA examiner noted any functional impact on the Veteran's ability to work due to his various conditions, there is no indication that any of his conditions completely preclude him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for PTSD is granted.  

Service connection for degenerative arthritis of the bilateral hips is denied.  

Service connection for Achilles heel problems is denied.  

Service connection for hypertension is denied.  

An initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied for the entire period on appeal.  

An initial disability rating in excess of 20 percent for right lower extremity radiculopathy with sciatic nerve involvement is denied for the entire period on appeal.  

An initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement is denied for the entire period on appeal.  

An initial disability rating of 40 percent for urinary dysfunction is granted for the entire period on appeal.  

A compensable initial disability rating for erectile dysfunction is denied for the entire period on appeal.  

A compensable initial disability rating for DJD of the left ankle is denied for the entire period on appeal.  

A compensable initial disability rating for a right great toe injury is denied for the entire period on appeal.  

An initial 10 percent disability rating for limited motion of right long finger status post right hand contusion is granted for the entire period on appeal.  

A compensable initial disability rating for limited motion of right ring finger status post right hand contusion is denied for the entire period on appeal.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in order to conduct additional development and to afford the Veteran due process.  Specifically, the Veteran must be provided with an SOC regarding his claims of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia.  

As noted in the Introduction above, a February 2014 RO decision denied the Veteran's claims of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia.  The Veteran subsequently submitted a proper and timely NOD in March 2014.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding his claims of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the March 2014 NOD.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with cervicalgia, a bilateral shoulder condition, bilateral pes planus, radiculopathy of the bilateral upper extremities, a right ankle condition, and a sleeping disorder with insomnia.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to those issues, return the matters to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


